PER CURIAM.
The case is before us upon a petition by the National Labor Relations Board to obtain enforcement of an order made by it on September 26, 1938, which directed the respondent to cease and desist from certain unfair labor practices at its plant in Dolge-ville, New York, and to take certain affirmative action, including offer of reinstatement, with back pay, to two discharged employees. The respondent submitted the case upon its *717brief without oral argument. Its brief does not question that an enforcement order should be entered, but asks elimination of paragraphs 2 (b) and 2 (c) of the Board’s order. Thc.se paragraphs relate to the reinstatement with back pay of the two discharged employees. The brief states that these employees have released their claims in consideration of the payment of $300 to them by the respondent, and that the Board at one time offered to consent to the entry of a decree in the form now urged by the respondent, but withdrew its consent because the respondent delayed its acceptance of the proposal until after the Board’s brief in this court had been printed. No denial of these assertions was made by the Board’s counsel in his argument to this court; he merely argued that we should not take notice of the release because it is no part of the record. If the facts are as stated by the respondent, this case seems much ado about nothing. We will grant the order as requested by the petitioner, but in so doing there is no implication that the release may not be a complete defense if the Board seeks enforcement of paragraphs 2 (b) and 2 (c) of its order.
Petition granted.